                   Case 2:21-cv-01153-BJR Document 22 Filed 09/16/21 Page 1 of 5




 1                                                      THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                   UNITED STATES DISTRICT COURT
 4                                WESTERN DISTRICT OF WASHINGTON

 5
     RANDALL NORRIS and MISTY NORRIS, on
 6   behalf of themselves and all others similarly             No. 2:21-cv-01153-BJR
     situated,
 7                                                             STIPULATION AND ORDER TO
                    Plaintiffs,                                EXTEND TIME TO ANSWER
 8                                                             COMPLAINT
           v.
 9   T-MOBILE USA, INC.,
10                  Defendant.

11

12

13
                Under Western District of Washington Local Rules 7(d)(1) and 10(g), Plaintiffs Randall
14
     Norris and Misty Norris and Defendant T-Mobile USA, Inc., (“the Parties”), stipulate that T-
15
     Mobile’s deadline to answer or otherwise respond to the Complaint in the above-captioned action
16
     is extended for a total of 30 days, through October 25, 2021.1
17
                Good cause exists for this extension, as there is a pending motion before the Judicial Panel
18
     on Multidistrict Litigation (“JPML”) regarding transfer and coordination or consolidation of
19
     related cases for pretrial proceedings under 28 U.S.C. § 1407, filed on August 23, 2021. See In re
20
     T-Mobile Customer Data Security Breach Litigation., MDL Docket No. 3019 (ECF No. 1). The
21

22   1
      Thirty days from T-Mobile’s current response deadline is Saturday, October 23, 2021. See ECF
     No. 11 (service of process dated September 2, 2021); Fed. R. Civ. P. 12(a). So T-Mobile’s new
23   deadline would “run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”
     Fed. R. Civ. P. 6(a)(1)(C).
24                                                                       Perkins Coie LLP
         STIPULATION AND ORDER TO                                   1201 Third Avenue, Suite 4900
                                                                       Seattle, WA 98101-3099
         EXTEND TIME TO ANSWER                                          Phone: 206.359.8000
         COMPLAINT                                                       Fax: 206.359.9000
         (No. 2:21-cv-01153-BJR) - 1
     153887548.1
                   Case 2:21-cv-01153-BJR Document 22 Filed 09/16/21 Page 2 of 5




 1   plaintiffs in another case, Daruwalla v. T-Mobile USA, Inc., No. 2:21-cv-1118 (W.D. Wash. filed

 2   Aug. 19, 2021), filed the transfer motion and identified this case, and numerous others, as related

 3   cases that should be transferred. Id. (ECF Nos. 1, 8-1, 11, 20). The additional 30 days will

 4   conserve judicial resources by allowing T-Mobile to assess the pending JPML motion and continue

 5   discussions with Plaintiff’s counsel here and counsel in the related cases before responding to

 6   Plaintiff’s Complaint.

 7

 8   Dated: September 16, 2021

 9   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
10   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
11   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
12   Seattle, WA 98101-3099
     Telephone: 206.359.8000
13   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
14            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
15
     Kristine McAlister Brown (pro hac vice forthcoming)
16   ALSTON & BIRD LLP
     1201 West Peachtree Street
17   Atlanta, GA 30309
     Telephone: (404) 881-7000
18   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
19
     Attorneys for Defendant T-Mobile USA, Inc.
20
     By: /s/ Stephen P. Connor
21
     Stephen P. Connor
     Anne-Marie E. Sargent
22
     Derik Campos
     CONNOR & SARGENT PLLC
23
     921 Hildebrand Lane NE, Suite 240
24                                                                   Perkins Coie LLP
      STIPULATION AND ORDER TO                                  1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
      EXTEND TIME TO ANSWER                                         Phone: 206.359.8000
      COMPLAINT                                                      Fax: 206.359.9000
      (No. 2:21-cv-01153-BJR) - 2
     153887548.1
                   Case 2:21-cv-01153-BJR Document 22 Filed 09/16/21 Page 3 of 5




 1   Bainbridge Island, Washington 98110
     Telephone: (206) 654-5050
 2   E-Mail: steve@cslawfirm.net
             aes@cslawfirm.net
 3          derik@cslawfirm.net

 4   Gary F. Lynch (pro hac vice)
     Nicholas A. Colella (pro hac vice)
 5   CARLSON LYNCH, LLP
     1133 Penn Avenue, 5th Floor
 6   Pittsburgh, PA 15222
     E-Mail: glynch@carlsonlynch.com
 7           ncolella@carlsonlynch.com
     Telephone: (412) 322-9243
 8   Facsimile: (412) 231-0246

 9   Joseph P. Guglielmo (pro hac vice)
     Carey Alexander (pro hac vice)
10   SCOTT + SCOTT LLP
     The Helmsley Building
11   230 Park Avenue, 17th Floor
     New York, NY 10169
12   E-Mail: jguglielmo@scott-scott.com
             calexander@scott-scott.com
13
     Erin Green Comite (pro hac vice)
14   SCOTT + SCOTT LLP LLP
     156 South Main Stree
15   PO Box 192
     Colchester, CT 06415
16   860-537-5537
     Fax: 860-537-4432
17   Email: ecomite@scott-scott.com

18   Brian C. Gudmudson (pro hac vice forthcoming)
     ZIMMERMAN REED LLP
19   1100 IDS Center
     80 South 8th Street
20   Minneapolis, MN 55402
     E-Mail: brian.gudmudson@zimmreed.com
21
     MaryBeth V. Gibson (pro hac vice forthcoming)
22   The Finley Firm, P.C.
     3535 Piedmont Road
23   Building 14, Suite 230

24                                                            Perkins Coie LLP
      STIPULATION AND ORDER TO                           1201 Third Avenue, Suite 4900
                                                            Seattle, WA 98101-3099
      EXTEND TIME TO ANSWER                                  Phone: 206.359.8000
      COMPLAINT                                               Fax: 206.359.9000
      (No. 2:21-cv-01153-BJR) - 3
     153887548.1
                   Case 2:21-cv-01153-BJR Document 22 Filed 09/16/21 Page 4 of 5




 1   Atlanta, GA 30305
     E-Mail: mgibson@thefinleyfirm.com
 2
     Arthur M. Murray (pro hac vice forthcoming)
 3   MURRAY LAW FIRM
     701 Poydras Street
 4   New Orleans, LA 70139
     E-Mail: amurray@murray-lawfirm.com
 5
     Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                                            Perkins Coie LLP
      STIPULATION AND ORDER TO                           1201 Third Avenue, Suite 4900
                                                            Seattle, WA 98101-3099
      EXTEND TIME TO ANSWER                                  Phone: 206.359.8000
      COMPLAINT                                               Fax: 206.359.9000
      (No. 2:21-cv-01153-BJR) - 4
     153887548.1
                   Case 2:21-cv-01153-BJR Document 22 Filed 09/16/21 Page 5 of 5




 1
                                              ORDER
 2   IT IS SO ORDERED.
 3   Dated this 16th day of September 2021.

 4

 5                                                          s/Barbara J. Rothstein
                                                            Barbara J. Rothstein
 6                                                          U.S. District Court Judge

 7
     Presented by:
 8
     /s/ Steve Y. Koh
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON & BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24                                                              Perkins Coie LLP
      STIPULATION AND ORDER TO                             1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      EXTEND TIME TO ANSWER                                    Phone: 206.359.8000
      COMPLAINT                                                 Fax: 206.359.9000
      (No. 2:21-cv-01153-BJR) - 5
     153887548.1
